                                          Case 4:18-cv-07708-YGR Document 23 Filed 01/12/21 Page 1 of 3




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         ADRIAN SOLORIO,
                                   4                                                         Case No. 18-cv-07708-YGR (PR)
                                                        Plaintiff,
                                   5                                                         ORDER OF DISMISSAL WITHOUT
                                                 v.                                          PREJUDICE
                                   6
                                         C.E. DUCART, et al.,
                                   7
                                                        Defendants.
                                   8

                                   9          Plaintiff, who is currently incarcerated at the California Correctional Institution, filed this

                                  10   pro se civil rights complaint under 42 U.S.C. ' 1983 against prison officials at Pelican Bay State

                                  11   Prison, where he was previously incarcerated from 2016 to 2017.

                                  12          Even after being granted two previous opportunities to amend his claims, see Dkts. 13, 18,
Northern District of California
 United States District Court




                                  13   Plaintiff had filed a second amended complaint (“SAC”) that still raised multiple claims against

                                  14   around twenty defendants, all employees of PBSP, see Dkt. 19. While Plaintiff presented his

                                  15   seven claims in the SAC in a more orderly fashion, he still did not clearly set out information

                                  16   regarding why his claims and Defendants are properly joined. As the Court previously notified

                                  17   Plaintiff, Federal Rule of Civil Procedure Rule 20 provides,

                                  18                  All persons . . . may be joined in one action as defendants if there is
                                                      asserted against them jointly, severally, or in the alternative, any right
                                  19                  to relief arising out of the same transaction, occurrence or series of
                                                      transactions or occurrences and if any question of law or fact common
                                  20                  to all defendants will arise in the action.
                                  21   Fed. R. Civ. P. 20(a) (emphasis added). Further, Rule 21 provides that where parties are

                                  22   misjoined, they may be “dropped or added by order of the court . . . on such terms as are just.”

                                  23   Fed. R. Civ. P. 21; Coughlin v. Rogers, 130 F.3d 1348, 1351 (9th Cir. 1997). Rule 20(a) requires

                                  24   that a plaintiff cannot assert unrelated claims against different defendants.

                                  25          In its January 13, 2020 Second Order of Dismissal with Leave to Amend, Plaintiff was

                                  26   directed that in his SAC, he may only allege claims that (a) arise out of the same transaction,

                                  27   occurrence, or series of transactions or occurrences and (b) present questions of law or fact

                                  28   common to all defendants named therein. Dkt. 18 at 3. He was also warned that claims that do
                                          Case 4:18-cv-07708-YGR Document 23 Filed 01/12/21 Page 2 of 3




                                   1   not satisfy Rule 20(a) must be alleged in separate complaints filed in separate actions. Id.

                                   2           Thereafter, as mentioned, Plaintiff filed a SAC raising multiple claims against around

                                   3   twenty defendants. See Dkt. 19.

                                   4           In an Order dated July 24, 2020, the Court noted that Plaintiff “ha[d] been warned before,

                                   5   such claims run afoul of Federal Rule of Civil Procedure.” Dkt. 20 at 4. The Court added that

                                   6   “[n]owhere d[id] Plaintiff attempt to link these disparate events, and thus he d[id] not justify the

                                   7   inclusion of these disparate claims in one action.” Id. Thus, the Court began to review each

                                   8   claim, beginning with Claim 1, the earliest in time in May 2016. Id. The Court dismissed Claim
                                       1, which involved a random and unauthorized deprivation of property, for failure to state a
                                   9
                                       cognizable claim for relief. Id. Because the Court did not find it cognizable under section 1983,
                                  10
                                       Claim 1’s dismissal was without leave to amend. Id. The Court then turned to Claim 2 and also
                                  11
                                       dismissed it for failure to state a claim for relief. Id. However, Plaintiff was given leave to amend
                                  12
Northern District of California
 United States District Court




                                       only as to Claim 2, which related to alleged deprivation of legal materials on October 4, 2016. Id.
                                  13
                                       at 4-5. The Court found that Plaintiff’s allegations were “insufficient to show actual injury as
                                  14
                                       Plaintiff ha[d] failed to state facts showing how specific individuals acted to deprive him of legal
                                  15
                                       material[s] which prevented him from meeting a court deadline.” Id. at 4. All remaining claims in
                                  16
                                       the SAC were dismissed “without prejudice to Plaintiff bringing them in separate actions, either in
                                  17
                                       state or federal court.” Id. at 5. Plaintiff was specifically directed to file a third amended
                                  18
                                       complaint (‘TAC”) “correcting the aforementioned deficiencies as to only Claim 2 . . . .” Id. at 6
                                  19
                                       (emphasis in original). Plaintiff was reminded repeatedly in the Court’s Order that his TAC “must
                                  20   be limited to a discussion of Claim 2 alone.” Id. (emphasis in original). Plaintiff was warned that
                                  21   “[i]f he realleges any other claims, they will be summarily dismissed.” Id. (emphasis in
                                  22   original).
                                  23           On August 20, 2020, Plaintiff filed two documents labeled, “Third Amended Complain[t].”
                                  24   Dkts. 21, 22. The Court has reviewed both complaints, and in neither does Plaintiff amend Claim
                                  25   2, as he was specifically directed to do so in the July 24, 2020 Order. See id. Instead, Plaintiff
                                  26   raises two new claims related to incidents on November 4, 2016 (medical claims) and January 3,
                                  27   2017 (denial of access to religion claims). See id.

                                  28           Accordingly, the action is DISMISSED without prejudice for failing to respond to the
                                                                                          2
                                          Case 4:18-cv-07708-YGR Document 23 Filed 01/12/21 Page 3 of 3




                                   1   Court’s July 24, 2020 Order, and for failure to prosecute, see Fed. R. Civ. P. 41(b). Because this

                                   2   dismissal is without prejudice, Plaintiff may move to reopen the action. Any such motion must

                                   3   contain a fourth amended complaint addressing the deficiencies only as to Claim 2 as described in

                                   4   the Court’s July 24, 2020 Order.

                                   5            The Clerk of the Court shall close the file.

                                   6            IT IS SO ORDERED.

                                       Dated:     January 12, 2021
                                   7

                                   8                                                      ______________________________________
                                                                                          JUDGE YVONNE GONZALEZ ROGERS
                                   9                                                      United States District Judge

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           3
